UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4761



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FRANCILLON DEBREUS,

                                            Defendant - Appellant.


                            No. 06-4762



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


REYNOLD GELIN,

                                            Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH)


Submitted:   November 6, 2007          Decided:     November 27, 2007


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Brandon S. Long, Gary G. Grindler, Tiffany R. Benjamin, KING &
SPALDING, LLP, Washington, D.C.; David B. Betts, Columbia, South
Carolina, for Appellants.     Reginald I. Lloyd, United States
Attorney, Alfred W. Bethea, Assistant United States Attorney,
Florence, South Carolina; Thomas E. Booth, DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Francillon       Debreus     and     Reynold       Gelin    appeal       their

sentences     imposed    by     the     district     court       upon     remand      for

resentencing     consistent       with    the     rules    announced       in    United

States v. Booker, 543 U.S. 220 (2005), and United States v. Hughes,

401 F.3d 540, 546-60 (4th Cir. 2005).              See United States v. Gelin,

No. 04-4486, 2006 WL 521745 (4th Cir. Mar. 3, 2006) (unpublished);

United States v. Debreus, No. 04-4517, 2005 WL 1822432 (4th Cir.

Aug. 3, 2005) (unpublished).            The district court was instructed to

first   determine      the     appropriate       sentencing       range    under      the

guidelines and make all factual findings appropriate for that

determination.       The court was then instructed to consider this

sentencing range along with the other factors described in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), and then impose a

sentence.      The     court    ordered     Debreus       be    sentenced       to    life

imprisonment,     as    the     court    had     ordered       during     the    initial

sentencing procedure.           The sentence was within the guidelines.

With respect to Gelin, the court accepted an argument concerning

the enhancement for Gelin’s role in the offense, lowered by two

levels Gelin’s offense level and sentenced him to 262 months’

imprisonment.     Finding no error, we affirm.

            Debreus contends his life sentence is so severe, the

evidence supporting the enhancements must be proven to a jury




                                         - 3 -
beyond a reasonable doubt.            Otherwise, he claims his sentence

violates the Sixth and Eighth Amendments.

            This court will affirm a sentence if it “is within the

statutorily prescribed range and is reasonable.”                 United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).     A sentence that falls within the properly calculated

advisory    guidelines      range   is    entitled    to     a    presumption   of

reasonableness.     United States v. Johnson, 445 F.3d 339, 341 (4th

Cir. 2006); see Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007) (upholding application of presumption of reasonableness to

within-guidelines sentence).

            We find there is no support for Debreus’ argument.

Because    the   sentence    was    based   upon   the     properly     calculated

guidelines range of imprisonment and the district court was aware

the guidelines were advisory and imposed sentence after considering

the § 3553(a) factors, we find it reasonable.

            Gelin argues that the enhancements to his offense level

were   based     upon   testimonial      hearsay   not     subject      to   cross-

examination in violation of Crawford v. Washington, 541 U.S. 36

(2004). He further claims his Fifth Amendment right to due process

was violated because the hearsay did not have the indicia of

reliability.

            In    Crawford,     the      Supreme     Court       held   that    the

Confrontation      Clause    prohibits      the    admission       at   trial    of


                                      - 4 -
testimonial statements that are not subject to cross-examination.

Id. at 50-51.    None of the courts to have considered the effect of

Crawford post-Booker have concluded that the rule announced in

Crawford applies at sentencing.      See United States v. Katzopoulos,

437 F.3d 569, 576 (6th Cir. 2006) (“Though the cases may be a broad

signal of the future, there is nothing specific in Blakely, Booker,

or Crawford that would cause this Court to reverse its long-settled

rule of law that [the] Confrontation Clause permits the admission

of   testimonial   hearsay   at    sentencing   proceedings.”);      United

States v. Beydoun, 469 F.3d 102, 108 (5th Cir. 2006); United

States v. Chau, 426 F.3d 1318, 1323 (11th Cir. 2005) (same); United

States v. Luciano, 414 F.3d 174, 179 (1st Cir. 2005) (same); United

States v. Martinez, 413 F.3d 239, 243 (2d Cir. 2005) (same).

Accordingly, we find Gelin’s Crawford argument without merit.

           With respect to Gelin’s Fifth Amendment argument, the

sentencing court may consider any relevant information, including

hearsay evidence, provided that the information has “sufficient

indicia of reliability to support its probable accuracy.”               See

United States v. Uwaeme, 975 F.2d 1016, 1021 (4th Cir. 1992); see

also U.S. Sentencing Guidelines Manual § 6A1.3(a) (2003).         We find

there was no error when the court considered statements in the PSR

from   persons   who   purchased   crack   cocaine   from   Gelin.      The

statements were reasonably reliable.       Gelin fails to show how the




                                   - 5 -
statements were not reliable. Accordingly, Gelin’s Fifth Amendment

rights were not violated.

          We affirm Debreus’ and Gelin’s sentences.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -